 Case: 4:20-cv-01218-SRC Doc. #: 1-1 Filed: 09/09/20 Page: 1 of 1 PageID #: 4




                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

HOPE HALLER,                                         )
                                                     )        Cause No:
       Plaintiff                                     )
                                                     )
v.                                                   )
                                                     )        Circuit Court Cause No: 2022-
AMERICAN FAMILY MUTUAL                               )        CC01095
INSURANCE COMPANY, S.I.,                             )
                                                     )
        Defendant.                                   )
                                                     )
                                                     )

                                  ORIGINAL FILING FORM

THIS FORM MUST BE COMPLETED AND VERIFIED BY THE FILING PARTY WHEN
INITIATING A NEW CASE.

     □ THIS SAME CAUSE, OR A SUBSTIANTIALLY EQUIVALENT COMPLAINT, WAS
        PREVIOUSLY FILED IN THIS COURT AS CAUSE NUMBER _________ AND
        ASSIGNED TO THE HONORABLE JUDGE __________.
     □ THIS CAUSE IS RELATED, BUT IS NOT SUBSTANTIALLY EQUIVALENT TO
        ANY PREVIOUSLY FILED COMPLAINT. THE RELEATED CASE NUMBER IS
        __________ AND THAT CASE WAS ASSIGNED TO THE HONORABLE _________.
        THIS CASE MAY, THEREFORE, BE OPENED AS AN ORIGINAL PROCEEDING.

     X NEITHER THIS SAME CAUSE, NOR A SUBSTATNIALLY EQUIVALENT
       COMPLAINT, HAS BEEN PREVIOUSLY FILED IN THIS COURT, AND
       THEREFORE MAY BE OPENED AS AN ORIGIANL PROCEEDING.

     The undersigned affirms that the information provided above is true and correct.

     Dates: _September 9, 2020___             __________________________________
                                                    Signature of Filing Party
